Title: Thomas Jefferson to de Bure Frères, 4 December 1819
From: Jefferson, Thomas
To: de Bure Frères


					
						Messrs Debure freres.
						
							Monticello in Virginia
							Dec. 4. 19.
						
					
					Your letter of Sep. 11., original and duplicate, was recieved a few days ago, and I have notice that the books arrived at New York with the letters. I propose, the ensuing year to employ the annual sum I devote to these objects in an importation from London of some English books which I have long wanted; and therefore shall intermit the application of that year to you. as I very much desire however a few of the books of my last Catalogue, which are not among those sent, I  will request you urgently to procure and forward them to me. these are most particularly the Dion Cassius of Sturtz of 1807. the Hesiod of Heinrich, and the Opera omnia Xenophontis 8vo. but since my request to send Wells’s edition of this last author, I have seen advertised a superior one Gr. Lat. Schneiderii et Zeunii 10. v.  8vo Edin. 1811. which I would ask instead of Wells’s. should the balance of 153–10 ƒ remaining in your hands not be sufficient it’s deficiency shall be remitted to you instantly on being made known exactly to me. should you have recieved il Platone del Bembo, that may come with the others; and add, if you please volumes XII. XIII. XIV. XV. XVI. of Sismondi’s republiques Italiennes, which I observe are published since the first 11. vols you sent me formerly. let these last be unbound.   I have the 8vo edition of all Cicero’s works printed by Elzevir 1677. Wetstein 1684. Blaeu 1690. Severini 1710. at Oxford 1718. Cambridge 1725–33. in which however the epistles to his brother Quintus, and to Brutus are wanting. these are the letters which are in the 5th and 6th vols of Goujon’s edition of Cicero’s letters by Prevost. if you could procure for me this volume, Notis Variorum, to compleat my set, you would render me an acceptable service.
					All the other books called for in my preceding catalogues may be suspended until the call shall be renewed. I would wish these books to be sent off in early spring, that is to say, as soon as the cessation of the equinoctial gales shall have rendered the passage across the ocean safe. I salute you with sentiments of esteem & respect.
					
						
							Th: Jefferson
						
					
				